Citation Nr: 0842073	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for recurrent dislocation of the right shoulder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which, in pertinent part, 
granted service connection for recurrent dislocation of the 
right shoulder with an initial rating of 20 percent, 
effective September 9, 1996, and granted service connection 
for degenerative arthritis of the right shoulder with an 
initial rating of 10 percent, also effective September 9, 
1996.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.

During his September 2008 hearing and in multiple statements 
to VA, the veteran has raised the issues of entitlement to a 
total disability rating due to individual employability 
resulting from service-connected disabilities (TDIU), 
entitlement to an increased rating for his service-connected 
left shoulder disability, and entitlement to service 
connection for his cervical spine, lumbar spine, left hip, 
bilateral knees, and bilateral ankles, all as secondary to 
his service-connected left and right shoulder disabilities.  
These claims are referred to the RO for the appropriate 
action. 

In addition, during his hearing, the veteran testified that 
he believed there was unmistakable error in a 1978 rating 
decision denying entitlement to service connection for a 
right shoulder condition.  Therefore a claim for clear and 
unmistakable error (CUE) in the RO's June 1978 rating 
decision is also referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  The veteran experiences recurrent dislocation of the 
shoulder with frequent episodes and guarding of all arm 
movements; there is no fibrous union of the humerus.

2.  Degenerative arthritis of the right shoulder is 
manifested by limitation of arm motion to shoulder level.  


CONCLUSIONS OF LAW

1.  Throughout the claims period, the criteria for a rating 
of 30 percent, for recurrent dislocation of the right 
shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5202, 5203 (2008).  

2.  Throughout the claims period, the criteria for a rating 
of 20 percent, for right shoulder degenerative arthritis have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims for increased ratings.

While the veteran testified at his September 2008 hearing 
that he was awarded benefits from the Social Security 
Administration (SSA) in 1980 for his right and left shoulder 
disabilities, the Board finds that remanding the case to 
procure these records would serve no useful purpose.  As the 
appeal before the Board is for higher initial ratings for the 
veteran's service-connected right shoulder conditions, since 
September 1996, records pertaining to the severity of the 
veteran's disability in 1980, more than 15 years before his 
claim was received, are not relevant and could not 
substantiate entitlement to higher ratings.  Therefore, the 
Board will proceed with a decision in this case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  

A 20 percent evaluation is merited for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.    This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 20 percent evaluation for the minor arm and a 30 percent 
for the major arm.  Limitation of motion to 25 degrees from 
the side warrants a 30 percent rating for the minor arm and 
40 percent for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2008).  

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides that a 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements, and a 20 percent 
rating for the minor arm; with infrequent episodes and 
guarding of movement only at shoulder level, a 20 percent 
evaluation is appropriate for either arm.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm and a 20 percent evaluation for the minor 
extremity; a 20 percent rating is for assignment for 
malunion, with moderate deformity of either extremity.  A 50 
percent rating is warranted for fibrous union of the major 
humerus.  

Evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for recurrent dislocations and 
degenerative arthritis of the right shoulder was granted in 
the February 2003 rating decision on appeal.  An initial 
rating of 20 percent was assigned for recurrent dislocations, 
effective September 9, 1996, and an initial rating of 10 
percent was assigned for degenerative arthritis, also 
effective September 9, 1996.  

Private treatment records show that the veteran was seen in 
June 1995 with complaints of a dislocated right shoulder.  He 
reported having had nine right shoulder dislocations and was 
diagnosed with a history of recurrent dislocations.  In 
November 1995, abduction of the right shoulder was full, and 
an X-ray showed chronic dislocation and relocation of the 
shoulder with mild osteoarthritis changes.  

In March 1997, the veteran was seen at the Long Beach VA 
Medical Center (VAMC) with complaints of worsening right 
shoulder pain.  X-rays showed degenerative changes of both 
shoulders, greater on the left than the right, and range of 
motion measurements showed forward flexion to 120 degrees and 
abduction to 140 degrees.  Physical therapy and 
rehabilitation was recommended.  

An examination of the right shoulder from the veteran's 
private physician in July 1997 showed tenderness over 
palpation and complaints of pain, weakness, and frequent 
dislocations.  Forward flexion was to 120 degrees, with 
extension to 70 degrees, and abduction to 90 degrees.  
External rotation was to 20 degrees with internal rotation to 
40 degrees.  The diagnoses were bilateral right and left 
tendonitis and right shoulder dislocations.  

The veteran was provided a VA contract examination in July 
1999.  He reported being cautious when undertaking any upper 
extremity activity and avoided rotating and abducting his 
shoulder because he felt repeated popping sensations.  He 
last worked in 1978 in maintenance.  The veteran was right-
hand dominant with forward flexion of the right shoulder to 
90 degrees, and abduction to 90 degrees, with pain at the end 
point.  Internal and external rotation were limited to 30 
degrees bilaterally with pain at the end point.  At one point 
during the examination, an audible pop was heard and the 
veteran experienced increased pain in his right shoulder.  

Range of motion was additionally limited due to weakened 
movement.  There was no lack of endurance, fatigability, or 
incoordination.  Attempts to move the shoulder an additional 
10 degrees resulted in increased pain that the examiner 
attributed to subluxation.  A right shoulder cyst or lipoma 
was also noted posteriorly in the axilla.  There were some 
complaints of numbness in the fingers but there were no 
objective findings to support the complaints.  X-rays of the 
right shoulder were negative for abnormalities.  The 
diagnosis was recurrent dislocation of the right shoulder 
with no surgical repair.  

The veteran underwent a second VA contract examination in 
December 2002.  He reported pain, discomfort, a popping 
sensation, and dislocation of the right shoulder daily.  
Regarding his activities of daily living, he was able to 
dress himself, bathe himself, cook, walk, drive his car, 
climb stairs, and take out the trash.  He was unable to 
vacuum, grocery shop, push the lawn mower, or garden.  The 
veteran was right-hand dominant and showed evidence of 
painful motion, crepitus, mild instability, and lack of 
endurance.  There was no fatigue, weakness, or 
incoordination.  

Active flexion was to 90 degrees with abduction to 80 
degrees, all with pain.  External rotation was to 80 degrees 
and internal rotation was to 65 degrees with pain at the end 
points.  Range of motion was limited by pain, mild 
instability, and lack of endurance with pain having the major 
functional impact.  X-rays showed a tiny humeral spur.  The 
examiner diagnosed recurrent dislocations with degenerative 
arthritis and moderate limitation of motion.  The examiner 
also noted that the veteran experienced frequent dislocations 
and subluxation of the right shoulder and experienced some 
impairment in earning capacity due to his disability.

A September 2005 X-ray of the right shoulder from the 
veteran's private physician showed mild degenerative changes.

In February 2006, the veteran was provided his most recent VA 
contract examination.  He complained of constant pain, 
weakness, and stiffness with no incapacitation.  The examiner 
noted that it was difficult to measure the veteran's arm 
lengths as he could not raise his shoulder very far.  Range 
of motion of the right shoulder was to 90 degrees of flexion 
and 90 degrees of abduction.  Internal and external rotation 
were limited to 35 degrees.  There was pain throughout range 
of motion testing.  There was no ankylosis, and no fatigue, 
weakness, lack of endurance, or incoordination.  

The examiner could not determine any additional lack of 
motion on flare-ups without resorting to speculation.  The 
diagnoses of recurrent dislocations and degenerative changes 
were confirmed.  The examiner noted that the veteran 
experienced chronic pain and limitation of motion that had 
impacted his work and daily activities.  

During an examination by his private physician in February 
2006, the veteran was noted to have full range of motion in 
his shoulders, but with complaints of pain.  

At the September 2008 hearing, the veteran and his wife 
testified that he experienced pain from his neck all the way 
down his arm and that he had difficulty performing his 
activities of daily living such as dressing himself.  The 
veteran submitted private treatment records which pertained 
to the cervical and lumbar spines.

Analysis

The veteran's recurrent dislocation of the right shoulder is 
currently rated under Diagnostic Code 5203 for dislocation of 
the clavicle or scapula.  

The veteran has clearly experienced frequent episodes of 
dislocation of his right shoulder confirmed by radiological 
findings.  In fact, the December 2002 VA contract examiner 
explicitly found that the veteran frequently dislocated his 
right shoulder.  In addition, at the July 1999 contract VA 
examination, the veteran reported being cautious when 
undertaking any activity involving his shoulder and stated 
that he avoided rotating or abducting his shoulder.  The 
December 2002 and February 2006 VA contract examiners found 
that the veteran's activities were impaired due to recurrent 
dislocations of the right shoulder.  

An initial evaluation of 30 percent under Diagnostic Code 
5202, based on impairment of the major humerus with frequent 
episodes of dislocation and guarding of all arm movements is 
therefore, warranted throughout the claims period.  

An initial evaluation in excess of 30 percent is not 
warranted for the recurrent dislocations of the right 
shoulder, as there is no evidence of fibrous union of the 
humerus or ankylosis of the shoulder.  X-ray studies have 
revealed only degenerative joint disease and examiners have 
not found fibrous union.

With respect to degenerative arthritis of the veteran's right 
shoulder, he was assigned an initial rating of 10 percent 
based on noncompensable limitation of motion under Diagnostic 
Codes 5003 and 5010.

In determining the range of motion for purposes of Diagnostic 
Code 5201, VA must consider the ranges of flexion and 
abduction.  Mariano v. Principi, 18 Vet. App. 217 (2004).  

Range of motion throughout the claims period has been 
limited.  Forward flexion was most limited at the July 1999 
examination when it was measured to 90 degrees, and abduction 
was most limited at the December 2002 VA contract examination 
when it was measured to 80 degrees.  Internal rotation of the 
right shoulder has also been limited, measured to 30 degrees 
at the July 1999 VA contract examination, and to 65 degrees 
two years later at the December 2002 VA contract examination.  

In addition, the veteran has been consistently found to 
experience pain on motion.  The Board therefore finds that an 
initial rating of 20 percent is warranted throughout the 
appeal period under Diagnostic Code 5201 for limitation of 
motion of the major arm to shoulder level.  

A rating in excess of 20 percent for limitation of motion of 
the right shoulder from degenerative arthritis is not 
warranted as the veteran is clearly able to move his arm well 
beyond midway between the side and shoulder level, even when 
all pertinent functional factors are considered.  As noted 
above, forward flexion and abduction of the veteran's 
shoulder have consistently approximated shoulder level, 
albeit with pain.  Therefore, the degenerative arthritis of 
the veteran's right shoulder has most nearly approximated the 
criteria for a 20 percent rating throughout the period since 
the effective date of service connection.  

The Board has considered whether there is any other schedular 
basis for granting higher initial ratings in addition to 
those discussed here, but has found none.  In addition, the 
Board has considered the doctrine of reasonable doubt but has 
determined that it is not applicable because the 
preponderance of the evidence is against an evaluation in 
excess of those already assigned.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The veteran's recurrent dislocation and degenerative 
arthritis of the right shoulder manifest symptoms of frequent 
episodes of dislocation, guarding of his arm movements, pain, 
weakness, and limitation of motion.  These symptoms, as 
discussed above, are contemplated in the rating criteria.  
The rating schedule is adequate, therefore, to evaluate the 
veteran's disabilities and referral for extraschedular 
consideration is not required.


ORDER

Entitlement to an initial disability rating of 30 percent for 
recurrent dislocation of the right shoulder is granted, 
effective September 9, 1996.

Entitlement to an initial disability rating of 20 percent for 
degenerative arthritis of the right shoulder is granted, 
effective September 9, 1996.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


